Citation Nr: 1738206	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a spine/back disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected traumatic neuropathy of the radial nerve, right wrist. 

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Nathan Brewer, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus were previously on appeal but the Veteran's attorney submitted correspondence in June 2015 withdrawing the Veteran's appeal as to these issues.

The Veteran presented testimonial evidence at a May 2017 Travel Board hearing held at his local RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2017, the Veteran filed a VA Form 21-9840, applying for increased compensation based on unemployability.  He asserted that his back and mental health conditions, and right hand/wrist disability prevent him from securing or following any substantially gainful occupation.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability if the TDIU is based at least in part on functional impairment from the disability on appeal.  As the Veteran indicated on his application for a TDIU that his right wrist/hand disability contributed to his alleged unemployability, the issue of entitlement to a TDIU has clearly been raised in connection with the claim for an increased rating here on appeal, and it has been added to the above list of issues before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any additional delay, further development is found needed prior to adjudication of these issues.

With regard to his claims of entitlement to service connection for a back disability and an acquired psychiatric disorder, the Board notes that potentially relevant service records may remain outstanding.  Although the Veteran did not report any reserve service on his application for service connection submitted in September 2009, the service treatment records contain a single February 1986 Report of Medical Examination upon enlistment into the Army Reserves, indicating that there were no significant defects at that time.  Further, personnel records, including an Oath of Extension of Enlistment or Reenlistment specifies that the Veteran enlisted in the Army Reserve in February 1986 and he was agreeing to extend his ETS to February 1988.  Inasmuch as the Veteran has described experiencing continuous sciatic symptoms since service, medical records from this time shortly after active military service would be of great use to the Board.  

Additionally, the Veteran and his attorney indicated at the Board hearing that this claim for service connection pertained to the spine generally, to include cervical, lumbar, and sciatic disorders.  A VA etiological opinion was provided in November 2012 concerning a diagnosis of "lumbar strain," but the examiner limited their analysis to the lumbar spine.  Additionally, while the examiner found that testing demonstrated mild involvement of the sciatic nerve, no nexus opinion was provided on that front.  On remand, an additional VA examination should be provided with addresses the nature and etiology of the Veteran's claimed spine disability/disabilities.   

Regarding the claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran was provided with a VA examination in December 2012.  The examination report notes review of the claims file and indicates that the Veteran was interviewed for one hour, with the medical history portion documenting quotations from the Veteran.  The examiner found that he was unable to provide the requested opinion because of his conclusion that the Veteran was not cooperative with the examination, with two tests administered prior to the examination reflecting significant over-reporting of symptoms.  At the May 2017 Board hearing, the Veteran testified that the December 2012 VA evaluation went very differently, and that after making the Veteran take a written test, the examiner did not ask him any questions and they just sat and stared at each other for a while before the Veteran was dismissed.  

The Veteran has submitted opinions from VA psychiatrists and psychologists linking his anxiety and depressive symptoms to his participation in Operation Babylift during his military service.  While the Board acknowledges that the Veteran's service personnel records demonstrate that he in fact participated to some degree in Operation Babylift, the Veteran's statements regarding his experiences differ significantly at various points throughout the pendency of the claim: on a September 2009 statement, he reported personally seeing parents being killed while passing their infants to members of his unit while airlifting the babies out; he reported to a VA psychologist in December 2009 that he saw people throw their babies over a fence in an attempt to save them, while further reporting that he was involved in taking care of the babies until they were placed with families, and observed their wounds and watched some die; he testified at the April 2012 DRO hearing that he saw traumatic situations involving children including limb loss and severe burning, stating that he could still smell burning flesh; he reported to a VA psychologist in July 2014 that his commanding officer and friend died in the crash of the initial flight of children out of Vietnam for Operation Babylift; and finally at the May 2017 Board hearing, stated that his involvement was as a receiver of the babies in the United States at the Presidio base in San Francisco, with his distress coming from seeing the condition of the babies.  Additionally, according to the Veteran's reports in support of his claim and to VA treatment providers, he significantly increased his drinking either while stationed in Alaska or upon separation from service in 1980, reportedly in reaction to constant thoughts about the babies.  A November 1981 VA medical certificate records that the Veteran requested help with alcoholism, indicating that he became violent and tried to commit suicide, and was subsequently diagnosed with schizophrenia with suicidal tendencies, and alcohol abuse.

Service connection is precluded for primary alcohol abuse and substance abuse, and for secondary disabilities resulting from such abuse, service connection is appropriate if alcoholism is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001); 38 U.S.C.A. § 1110.  Given the contradictory evidence of record, as well as the Veteran's long history of substance abuse disorders (now in remission), the Board finds that additional action should be taken to attempt to clarify the Veteran's described service stressor and an additional VA examination should be provided to ensure the Veteran is afforded adequate VA examination and medical opinion in connection with this claim.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the claim seeking a disability rating in excess of 20 percent for service-connected traumatic neuropathy of the radial nerve, right wrist, since the Veteran raised an appeal seeking a TDIU, additional relevant evidence has been added to the record which has not yet been considered by the AOJ.  As the Board is remanding this case for further development, on remand, the AOJ should consider all evidence of record and readjudicate the issue.  

As noted above, a claim for a TDIU is found to have been raised in connection with the Veteran's claim of entitlement to a disability rating in excess of 20 percent for his service-connected right wrist/hand neurological condition.  On his application for a TDIU, the Veteran asserted that he is rendered unemployable by his back and mental disorders, as well as his service-connected right wrist/wrist condition.  As these issues are being remanded for further development, and the outcome of these appeals will determine what service-connected disability or disabilities may be considered as potentially leading to unemployability, the issue of entitlement to a TDIU must also be remanded as an inextricably intertwined issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Finally, the Board acknowledges that the AOJ has sent two letters requesting evidence and/or information to support the Veteran's claim for a TDIU to a pool supply company with which the Veteran worked.  The Veteran has indicated on several occasions that he is a contractor and the owner of this business; the address to which these letters were mailed is also the Veteran's home address.  As the Veteran has asserted that he missed significant work due to his disabilities, the Veteran should be contacted and asked to supply evidence concerning his yearly business earnings during the appeal period, to allow VA to consider whether the Veteran's employment during the appeal period may be considered to be marginal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that the Veteran submit his employment records (as he reported self-employment as a contractor during a portion of the appeal period), such as pay stubs, W2 Forms, tax return, etc..., documenting his business income throughout the appeal period.  Advise the Veteran that it is ultimately his responsibility to submit this evidence which may or may not demonstrate that such employment was "marginal".

2.   Contact the Veteran's Army Reserve unit and/or any other appropriate facility to obtain the Veteran's complete reserve service treatment and personnel records, with assistance/clarification from the Veteran as needed.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities must be followed.  All records and responses received should be associated with the claims file.

3.  After completing the above and associating any responsive evidence with the file, schedule the Veteran for an additional examination to address the nature and etiology of any back (musculoskeletal and neurological) disability present during the appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

The examiner should then address the following:

a.  Provide a diagnosis for any back/spine disability (including but not limited to disability of the cervical and lumbar spine and the sciatic nerve) present at any point during the appeal period (August 2009 to present). 

b.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during or was otherwise caused by the Veteran's military service.

The examiner's attention is particularly directed to the following:

i.  April 1980 service treatment record following a motor vehicle accident when the Veteran was brought in on a litter with spine board and cervical collar, left side chest pain, and left flank pain;

ii.  May 1980 radiographic report, noting "[t]ransitional vertebra at the 5th lumbar level with a pseudo-arthrosis between its right transverse process and the sacrum;"

iii.  October 1980 STR documenting the Veteran's complain of pain when he sits on the right gluteus or lifts the right leg, since his auto accident in June, stating his foot twisted under the dashboard;

iv.  November 1980 post-separation treatment record noting reports of pain in right gluteus running down posterior right leg for three months, with positive SLR at 120 degrees, assessing gluteal muscle strain and wallet sciatica;

v.  July 1981 report of accidental injury from October 1980 while bending to move full wheelbarrow and feeling sharp pain running down leg, with the Veteran stating that he went to Dewitt Army Hospital and was told his sciatic nerve was pinched.   

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

The examiner should not limit their consideration of the record to the aforementioned evidence.

The examiner must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing remand directives  1 & 2 and associating any responsive evidence with the file, schedule the Veteran for an additional VA mental health examination with an appropriate medical professional other than the psychologist who conducted the December 2012 examination, to assess the nature and etiology of any acquired psychiatric disorder present during the appeal period (September 2009 to present). The examiner must be given full access to the Veteran's complete VA claims file and electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner should provide an opinion on the following:

a.  Provide a diagnosis for any acquired psychiatric disorder existing at any point during the relevant appeal period (September 2009 to present), whether or not symptomatic at the time of the examination.  If the disorder was present, and/or was being controlled through use of medication for only a specific portion or portions of the appeal period, the examiner should so state and include as much detail as possible as to the frequency and duration of active symptomatology.

b.  For any diagnosis identified by the examiner in response to 'Part a,' state whether the disability at least as likely as not (50 percent or greater probability) arose during or is etiologically related to the Veteran's active military service.

The examiner is advised that the Veteran has asserted that his psychiatric problems are related to his in-service participation in "Operation Babylift."  The Veteran has variously described this experience to include the following:

i.   personally seeing parents being killed while passing their infants to members of his unit while airlifting the babies out of Vietnam (September 2009 statement supporting the claim); 
ii. seeing people throw their babies over a fence in an attempt to save them, and also having to take care of the babies until they were placed with families, and seeing their wounds and watching some die (VA psychologist note in December 2009); 
iii. seeing traumatic situations involving children including limb loss and severe skin burning, stating that he could still smell the flesh (April 2012 DRO hearing);
iv. distress from knowing that his commanding officer and friend died in the crash of the initial flight of children out of Vietnam for Operation Babylift (VA psychology treatment in July 2014);
v. and involvement as a receiver of the babies in the United States at Presidio Army base in San Francisco, CA, with his distress coming from seeing the condition of the babies (May 2017 Board hearing).

A service personnel record confirms that the Veteran was involved with Operation Babylift, but given the above evidence, it is unclear to what extent the Veteran participated.

In examining the Veteran, the examiner is asked to obtain as complete an accounting as possible of the Veteran's personal participation in Operation Babylift.  

c.  What is the likelihood (less likely, equally likely, or more likely) that the Veteran's alcohol dependence and/or other substance abuse disorders (in remission) were caused or permanently aggravated by another acquired psychiatric disorder during service?  

The Veteran has asserted that after his participation in Operation Babylift, he was stationed in Alaska, where his drinking became uncontrollable.  A November 1981 VA medical certificate documents that the Veteran requested help with alcoholism, stating that he became violent and tried to commit suicide, with a subsequent diagnosis of schizophrenia with suicidal tendencies, and alcohol abuse.

Is it more likely than not (greater than 50 percent probability) that any such acquired psychiatric disorder (diagnosed in Part a) is a result of primary alcohol and/or other substance abuse?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical reports to ensure responsiveness and full compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing the aforementioned, and any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of  entitlement to service connection for a back/spine disability, entitlement to service connection for an acquired psychiatric disorder, entitlement to a disability rating in excess of 20 percent for traumatic neuropathy of the radial nerve, right wrist, and entitlement to a TDIU.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




